Filed 11/3/21 In re N.D. CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 In re N.D., a Person Coming Under the
 Juvenile Court Law.

 SAN BERNARDINO COUNTY
 CHILDREN AND FAMILY SERVICES,                                           E077131

          Plaintiff and Respondent,                                      (Super.Ct.No. J281490)

 v.                                                                      OPINION

 G.M.,

          Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Erin K. Alexander,

Judge. Affirmed.

         Marissa Coffey, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Michelle D. Blakemore, County Counsel, and Jodi L. Doucette, Special Counsel,

for Plaintiff and Respondent.




                                                             1
       G.M. (mother) filed a petition under Welfare and Institutions Code section 388

(unlabeled statutory references are to this code) asking the juvenile court to order

additional reunification services for her. The court denied the petition without holding an

evidentiary hearing. The court then terminated parental rights, freeing mother’s minor

son, N.D., for adoption. (§ 366.26.) Mother appeals from the orders denying her section

388 petition and terminating her parental rights. We affirm.

                                         BACKGROUND

       In June 2019, San Bernardino County Children and Family Services (CFS)

received a referral for general neglect and emotional abuse as to N.D., who was one

month old, and his older half-sister M.B., who was four years old. Mother was being

treated for injuries inflicted by N.D.’s father over the course of several days. A few days

before the referral, N.D.’s father and mother were arguing, and he moved a car she was

seated on, causing her to fall off. While at another hospital one day earlier, N.D.’s father

“back handed” mother in the parking lot. Mother and N.D.’s father then went to a

relative’s house, where N.D.’s father slapped and punched mother and held her down.

Mother lost consciousness. M.B. witnessed the attack. M.B. reported to a law

enforcement officer that she had seen mother “get pinned down and hit.”

       Mother minimized the domestic violence when interviewed by the social worker.

She claimed to have sustained all of her injuries in the fall from the car. She denied that

N.D.’s father caused any of her injuries. The children were both temporarily detained.

N.D. was placed with his paternal great-grandmother.




                                             2
       In October 2019, the juvenile court took jurisdiction over both children on the

basis of sustained allegations of ongoing domestic violence between mother and N.D.’s

presumed father, mother’s failure to protect the children from that violence, and M.B.’s

biological father’s incarceration and inability to arrange appropriate care for his child.

(§ 300, subds. (b), (g).) The jurisdiction/disposition report indicated that the violence in

the home was often fueled by N.D.’s father’s alcohol use.

       The court removed the children from their parents’ custody, ordered reunification

services for mother and N.D.’s father, and bypassed services for M.B.’s father on the

basis of section 361.5, subdivision (e). The case plans included domestic violence

programs for mother and N.D.’s father and substance abuse treatment and testing for

N.D.’s father. The court ordered monitored visits for mother and N.D.’s father but no

visits for M.B.’s father, and mother and N.D.’s father were to visit separately. The

fathers are not parties to this appeal.

       At the six-month review hearing on May 08, 2020, CFS recommended that

reunification services continue for mother and N.D.’s father. Mother had completed all

court-ordered services, including eight sessions of individual counseling, 12 parenting

classes, 12 anger management classes, and 12 hours of a domestic violence program.

CFS reported that mother appeared to benefit from her participation in those services.

Mother’s individual therapist reported and CFS agreed that mother had “identified past

patterns in her relationship which lead to [domestic violence] and ha[d] identified ways to

better protect and parent her children.” CFS’s only concerns with returning the children




                                              3
to mother were that she did not have stable employment and had not provided CFS an

updated residential address.

       CFS described N.D. as a “happy baby” who liked music and dancing and was

thriving in paternal great-grandmother’s care. N.D. was bonded to paternal great-

grandmother.

       The court followed CFS’s recommendation and continued reunification services

for mother and N.D.’s father. The court also ordered, on the basis of a stipulation by the

parties, that (1) mother would have unsupervised visits, with CFS discretion to liberalize

to overnights, weekends, or an extended visit in the mother’s home; (2) N.D.’s father

would have supervised visits, with CFS discretion to liberalize to unsupervised visits

upon his completion of outpatient drug treatment; (3) if the children were placed with

mother, then minors’ counsel and their social workers would be allowed access to the

home; and (4) the fathers were not to be in or around the home, and mother was not to

supervise the fathers’ visits.

       In the September 24, 2020, status review report for the 12-month review hearing,

CFS recommended return of the children to mother and termination of services for N.D.’s

father. CFS reported that mother had made substantial progress and was aware of what

would happen if she failed to comply with court orders. Mother had moved into

appropriate housing to have the children with her. Mother reported understanding that

N.D.’s father was not allowed at her residence once the children were returned.

       Mother attended eight additional individual therapy sessions, 12 additional

domestic violence classes, and 12 additional anger management classes. In September


                                             4
2020, mother’s therapist reported that mother told the therapist that she was no longer in

a relationship with N.D.’s father and did not have any contact with him.

          On the original hearing date of October 8, 2020, the court indicated that evidence

(including videos) had emerged showing that, contrary to mother’s statements, she

continued to have contact with N.D.’s father, including at her home during a visit. The

hearing was continued for minors’ counsel’s and N.D.’s father’s contests.

          In a November 2, 2020, addendum report for the contested hearing, CFS changed

its recommendation to continued reunification services for both mother and N.D.’s father.

The changed recommendation was based on evidence developed by minors’ counsel

indicating, among other things, that N.D.’s father was recently residing in Mother’s home

and that Mother was coaching M.B. not to disclose information about N.D.’s father

because Mother “will get in trouble.” Video recordings showed that N.D.’s father

entered mother’s residence on October 23, 2020, when mother and both children were

present, and left the following morning for a brief period before returning with fast food.

          Paternal great-grandmother reported to CFS that she believed that mother and

N.D.’s father never split up. Mother continued to report that she was not in a relationship

with N.D.’s father. CFS reported that mother appeared to “have benefitted from the

parenting and counseling” but that her judgment appeared to be impaired as to N.D.’s

father.

          On November 3, 2020, the date originally set for the contested hearing, the

recommendation changed again, this time to termination of services for both Mother and

N.D.’s father, and the court continued the hearing for the parents’ contest. Because the


                                               5
continued hearing date would be after the statutory date for the 18-month review hearing,

the court and the parties agreed that it would actually be a contested 18-month review

hearing. The court discontinued mother’s unsupervised visitation and allowed her once

weekly supervised visits.

       CFS subsequently filed a new status review report, recommending that services for

mother and N.D.’s father be terminated and a hearing under section 366.26 be set for both

children, with a plan of adoption for N.D. and legal guardianship for M.B. The

recommendation was again based on video and other evidence of N.D.’s father’s ongoing

contacts with mother and presence at her home, as well as mother’s continuing denials of

those facts and her coaching of M.B. Mother was seen hitting and kicking N.D.’s father

in one video from April 2020. In another video from October 2020, mother and father

were at a party watching a basketball game. Mother claimed to have arrived at the

gathering first and to have been “shocked” when N.D.’s father arrived. She said she

stayed no longer than 15 minutes, which N.D.’s father corroborated. The social worker

who viewed the video described mother as appearing “quite settled in next to [N.D.’s

father], and very much in a celebratory mood.” CFS reported that mother acknowledged

that she had “made some mistakes” but “appear[ed] unable to grasp how her choices are

contributing to the safety concern for her children.” In light of the evidence showing that

mother and N.D.’s father continued to see each other and that mother lied to CFS about

it, CFS expressed concern that there was a “high potential” for domestic violence to recur

in the children’s presence.




                                             6
       N.D. was reported to be a “happy baby” who was thriving in “an environment with

the stimulation he needs.” He was bonded to paternal great-grandmother. During one of

N.D.’s visits with his father, N.D. cried when paternal great-grandmother left the room.

Mother visited with N.D. consistently, and no issues were reported.

       CFS also provided a report containing additional information, which described

facts showing that mother “continues to contradict her own statements, and continues to

be deceptive.” From mid-November 2020 through January 4, 2021, mother attended

eight additional individual therapy sessions and completed another eight domestic

violence classes. Mother did not tell the individual therapist the amount of contact she

had with N.D.’s father, and she denied that M.B. had witnessed N.D.’s father attacking

her. Mother denied that N.D.’s father spent the night at her house, even though his car

was parked down the street overnight. She also claimed that she was not aware that he

would be attending the gathering to watch the basketball game. Mother also attended 11

family therapy sessions with M.B. Mother told the family therapist that she saw N.D.’s

father once for five minutes so that he could give her money for N.D. CFS reported that

mother’s admissions to the individual and family therapists who were seeing her during

the same period were not consistent.

       At the contested hearing on January 12, 2021, mother’s counsel objected to

admission of any evidence derived from minors’ counsel’s investigation of mother’s

home because she claimed that mother’s address was confidential. The court overruled

the objection, admitted CFS’s reports, and granted a request for judicial notice of prior

findings and orders. No party called any witnesses or introduced additional evidence.


                                             7
       The court expressed concern that after 18 months of services mother continued to

be dishonest in general and to her individual therapist about the nature of her relationship

with N.D.’s father. The court expressly found not credible mother’s account of the

recorded encounter with N.D.’s father in October 2020 in which she denied that he had

spent the night. The court observed that mother and N.D.’s father had participated in

services but did not appear to have made much progress—“we’re in the same situation

we found ourselves in a year-and-a-half ago with a significant alcohol issue on behalf of

the father, and a mother who’s unwilling to end that relationship or be honest about its

status and [who] continue[s] to subject the children to that relationship.” The court

terminated reunification services for both parents and set a hearing under section 366.26

as to both children. Mother filed a writ petition under California Rules of Court, rule

8.452, which this court denied.

       In March 2021, N.D.’s father’s visits were switched from in-person to video

conference because father was yelling at paternal great-grandmother and calling her

names. N.D.’s father’s visits were thereafter terminated altogether because he acted

inappropriately on a video call with paternal great-grandmother and N.D.

       In April 2021, CFS filed a section 366.26 report in which it recommended

termination of mother’s and N.D.’s father’s parental rights. CFS believed that N.D. was

appropriate for adoption and that it was in his best interest to stay with paternal great-

grandmother, who wanted to adopt him. N.D. and paternal great-grandmother were

mutually attached, and N.D. viewed her as a parental figure. N.D. was well-adjusted and

listened to paternal great-grandmother. CFS observed that he “stay[ed] close to her” and


                                              8
looked to her to have his needs met. Paternal great-grandmother described her

relationship with N.D. as “being very close and nurturing.”

       CFS reported that paternal great-grandmother was retired, 68 years old, and had

various health issues, such as diabetes, cholesterol, and thyroid issues that she was

controlling with medication. CFS recommended that it was in N.D.’s best interest to

remain with paternal great-grandmother.

       CFS reported that mother visited with N.D. “very consistently” and acted

appropriately during those visits.

       One month later, mother filed a section 388 petition requesting six months of

additional reunification services. Mother claimed that the changed order would be in

N.D.’s best interest because “a child needs his/her mom. I am a great mother.” Mother

stated that she loved N.D. and that she had earned N.D.’s love and trust. N.D. would cry

when leaving visits with mother. She claimed that N.D. was attached to her, even though

he also was attached to paternal great-grandmother. Mother expressed concern about

adoption by paternal great-grandmother because of her age and declining health, claiming

that paternal great-grandmother was “becoming sick from her vision.” Mother also

worried that paternal great-grandmother would not allow mother to continue to see N.D.

       In the petition, mother stated that she became involved with CFS “due to a bad

relationship [she] was in,” but she claimed that she had learned from her mistake. She

submitted letters dated in May 2021 from a domestic violence education course and from

an individual therapist she had started seeing the prior month. Mother was attending the

domestic violence education course and had completed four out of 10 sessions. By


                                             9
January 9, 2021, mother had attended eight family counseling sessions with her daughter.

Mother told the family therapist that M.B. was not in the room when N.D.’s father abused

mother. Mother also attached certificates showing that she completed an anger

management course, a domestic violence course, and a parenting course over one year

earlier in late 2019 and early 2020.

       From April 2021 through mid-May 2021, mother attended six individual

counseling sessions. The individual therapist reported that mother had explained how her

family came to the attention of CFS as follows: “CFS placed her children with relatives

due to an altercation that occurred between her former partner in front of their house.

[Mother] reported that she had been out drinking with friends the day prior and that she

fell and bruised her eye.” When the police arrived following the altercation, mother told

them her partner had not caused her eye injury. The law enforcement officers did not

believe her and filed a report with CFS for domestic violence. Mother’s individual

therapist indicated that she believed that mother had “abided by the court’s orders to keep

her children away from their father.”

       The juvenile court denied mother’s section 388 petition without holding a hearing.

The court found that mother did not demonstrate a change of circumstances and that the

requested change would not be in N.D.’s best interest. The court elaborated:

“Petitioner’s services were terminated after a full 18 months on 1/12/21 because she

continued in a relationship with the father. Mom has participated in multiple rounds of

thera[py] but has not demonstrated benefit over time. Enrolling in addition[al] services is

a positive step but is insufficient to show a change in circumstances. Mom again


                                            10
minimizes the domestic violence via the attachments. [N.D.] was removed at 1 mo[nth]

old [and] deserves permanency [and] stability.”

         Mother testified at the contested section 366.26 hearing held the following week.

N.D. lived with her for one month after he was born. After N.D. was removed, mother

visited him as much as she possibly could. She said she was presently paying for N.D.’s

haircuts and buying him clothes, shoes, toys, and anything requested by paternal great-

grandmother. Mother described her visits with N.D. before reunification services were

terminated. By the time of the hearing, she was visiting with N.D. once weekly for two

hours. Mother said N.D. would cry at the end of their visits because he did not want to

stay with paternal great-grandmother. He would tell mother, “‘I stay with mommy, not

Nana.’” N.D. was too young to understand why he could not stay with mother. Mother

did not agree with CFS’s recommendation because N.D. was little and needed his mom.

Mother expressed concern about paternal great-grandmother caring for N.D. because of

her age and problems she was experiencing with her eyesight.

         Mother objected to the termination of parental rights on the basis of the parental

bond exception. N.D.’s father’s counsel joined mother’s objection and argued that

N.D.’s father believed that mother and N.D. shared “a very strong bond” and mother was

a “very good mother.”

         The juvenile court found N.D. likely to be adopted, and the court terminated

parental rights of mother and N.D.’s father.1 As to the parental bond exception, the court


1        The court also ordered legal guardianship for M.B. Mother is not challenging that
order.

                                              11
found that mother visited with N.D. frequently and that those visits were loving, but the

court found that mother had not carried her burden of demonstrating that she occupied a

parental role in N.D.’s life. The court also found that there was no evidence that N.D.

would suffer detriment if mother’s parental rights were terminated.


                                           DISCUSSION

A. Section 388 Petition

       Mother argues that the juvenile court abused its discretion by summarily denying

her section 388 petition. We are not persuaded.

       “Section 388 permits the parent of a dependent child to petition the juvenile court

for a hearing to modify an earlier order on the basis of changed circumstances or new

evidence. (§ 388, subd. (a)(1).) The petitioning party bears the burden of showing that

there is new evidence or changed circumstances and that the proposed modification

would be in the best interests of the child.” (In re N.F. (2021) 68 Cal.App.5th 112, 120

(N.F.).)

       “The change in circumstances supporting a section 388 petition must be material.”

(N.F., supra, 68 Cal.App.5th at p. 120. ) “As to the best interests element, after the court

has bypassed or terminated reunification services and set the matter for a section 366.26

hearing, the focus of the case shifts from the parents’ interest in the care, custody, and

companionship of the child to the needs of the child for permanency and stability.

[Citations.] A court entertaining a section 388 petition at this stage in the proceedings

‘must recognize this shift of focus in determining the ultimate question before it, that is,



                                             12
the best interest of the child.’” (N.F., at p. 121, quoting In re Stephanie M. (1994) 7

Cal.4th 295, 317.)

       A court may deny a section 388 petition without holding an evidentiary hearing if

the petitioner fails to make a prima facie showing of either factor. (In re Justice P.

(2004) 123 Cal.App.4th 181, 188-189; Cal. Rules of Court, rule 5.570(d)(1).)

Conclusory allegations are not sufficient to make a prima facie showing. (In re Edward

H. (1996) 43 Cal.App.4th 584, 593 (Edward H.).) “A ‘prima facie’ showing refers to

those facts which will sustain a favorable decision if the evidence submitted in support of

the allegations by the petitioner is credited.” (Ibid.) In determining whether a prima

facie showing has been made, “the court may consider the entire factual and procedural

history of the case.” (In re K.L. (2016) 248 Cal.App.4th 52, 62 (K.L.).) We review for

abuse of discretion the summary denial of a section 388 petition. (In re A.S. (2009) 180

Cal.App.4th 351, 358.)

       To demonstrate that she made a prima facie showing of materially changed

circumstances, mother argues that she reengaged in services “in order to learn the source

of her mistakes in 2020” and to demonstrate to “the court that she had made the needed

changes once and for all.” She also argues that it was her “honest and sincere

participation in the services and her conscious decision to cut [N.D.’s father] out of her

life, which provided the prima facie evidence needed to warrant a hearing be set on the

petition.” The record does not support mother’s arguments, and it amply supports the




                                             13
juvenile court’s determination that mother failed to make a prima facie showing of a

material change in circumstances.

       Before mother’s services were terminated on January 12, 2021, mother completed

the following services: 24 individual therapy sessions, 24 anger management classes, 12

hours of a domestic violence program and another 20 domestic violence classes, 12

parenting classes, and 11 family therapy sessions with M.B. Despite mother’s

participation in those services over the course of 18 months, the court found that mother

had not made substantial progress toward addressing the underlying issues that led to

removal because mother continued to have a relationship with N.D.’s father and to be

dishonest about it.

       After mother’s services were terminated, she enrolled in another domestic

violence education course and attended four of 10 classes. She also attended an

additional six individual therapy sessions with a different therapist. Mother reported to

the therapist that her children were removed because law enforcement was called after

she had an “altercation” in front of her house with her former partner, which had not

caused her to be injured. She claimed that law enforcement officers did not believe her

claim that coincidentally she had accidentally fallen and suffered bruising the day before,

so law enforcement filed a report with CFS for domestic violence. Mother also told the

therapist that she had “abided by the court’s orders to keep her children away from their

father.”




                                            14
       Given the extensive services in which mother participated for 18 months without

making substantive progress, her participation in four additional domestic violence

sessions and six additional individual counseling sessions, in which she continued to

deny and minimize the domestic violence, did not constitute a prima facie showing of a

material change in circumstances. Moreover, in light of mother’s continued denial and

minimization and also considering mother’s dishonesty to previous therapists and to CFS

about her contact with N.D.’s father despite video evidence to the contrary, the juvenile

court acted well within its discretion by concluding that mother’s unsubstantiated claim

to her new therapist that she was not in contact with N.D.’s father also did not make a

prima facie showing of materially changed circumstances. The court consequently did

not abuse its discretion by concluding that the allegations in the petition did not warrant

an evidentiary hearing.

       Additionally, mother also failed to make a prima facie showing that additional

services would be in N.D.’s best interest. On the face of the petition, mother alleged that

additional reunifications services would be in N.D.’s best interest because “a child needs

his/her mom. I am a great mother.” These conclusory allegations about the general

needs of all children and mother’s assessment of her parenting skills are not sufficient to

make a prima facie showing that it would promote N.D.’s best interests for mother to

receive an additional six months of reunification services. (Edward H., supra, 43

Cal.App.4th at p. 593; K.L., supra, 248 Cal.App.4th at p. 62.)




                                             15
       At this stage in the proceedings—“on the eve of the section 366.26 permanency

planning hearing—[N.D.’s] interest in stability was the court’s foremost concern and

outweighed any interest in reunification.” (Edward H., supra, 43 Cal.App.4th at p. 594.)

After 18 months of services, mother continued to be dishonest to her therapist about the

nature and extent of the domestic violence in her relationship with N.D.’s father. It

would not have promoted N.D.’s stability and thus would not have promoted his best

interest for mother to be provided an additional six months of reunification services to see

if mother could and would be honest about that relationship so as to make meaningful

progress toward providing N.D. with a safe home.

       For all of these reasons, we conclude that the trial court did not abuse its discretion

by denying mother’s section 388 petition without holding an evidentiary hearing.

B. Parental Bond Exception

       Mother argues that the juvenile court erred by terminating her parental rights,

because the parental bond exception applied. We disagree.

       When the juvenile court finds that a dependent child is likely to be adopted, it

must terminate parental rights and select adoption as the permanent plan unless it finds

that adoption would be detrimental to the child under one of several exceptions.

(§ 366.26, subd. (c)(1); In re Caden C. (2021) 11 Cal.5th 614, 630-631 (Caden C.).) The

exceptions allow “‘the court, in exceptional circumstances [citation], to choose an option

other than the norm, which remains adoption.’” (Caden C., supra, at p. 631, quoting In

re Celine R. (2003) 31 Cal.4th 45, 53.)



                                             16
       Under the parental bond exception, the parent bears the burden of proving three

elements by a preponderance of the evidence: “(1) regular visitation and contact, and (2)

a relationship, the continuation of which would benefit the child such that (3) the

termination of parental rights would be detrimental to the child.” (Caden C., supra, 11

Cal.5th at pp. 631, 636 [construing § 366.26, subd. (c)(1)(B)(i)].)

       We review for substantial evidence the juvenile court’s findings on whether the

parent has regularly visited and whether a beneficial parental relationship exists. (Caden

C., supra, 11 Cal.5th at pp. 639-640.) Whether termination of parental rights would be

detrimental to the child because of the beneficial parental relationship is reviewed for

abuse of discretion. (Id. at p. 640.) But we review any factual findings underlying that

decision for substantial evidence. (Ibid.)

       In determining whether the parental bond exception applies, “the court balances

the strength and quality of the natural parent/child relationship in a tenuous placement

against the security and the sense of belonging a new family would confer. If severing

the natural parent/child relationship would deprive the child of a substantial, positive

emotional attachment such that the child would be greatly harmed, the preference for

adoption is overcome and the natural parent’s rights are not terminated.” (In re Autumn

H. (1994) 27 Cal.App.4th 567, 575 (Autumn H.); Caden C., supra, 11 Cal.5th at p. 633.)

When “assessing whether termination would be detrimental, the trial court must decide

whether the harm from severing the child’s relationship with the parent outweighs the

benefit to the child of placement in a new adoptive home.” (Caden C., at p. 632.)



                                             17
       The parent must show that his or her relationship with the child “promotes the

well-being of the child to such a degree as to outweigh the well-being the child would

gain in a permanent home with new, adoptive parents.” (Autumn H., supra, 27

Cal.App.4th at p. 575.) “A showing the child derives some benefit from the relationship

is not a sufficient ground to depart from the statutory preference for adoption.” (In re

Breanna S. (2017) 8 Cal.App.5th 636, 646, disapproved on another ground in Caden C.,

supra, 11 Cal.5th at pp. 637, fn. 6., 638, fn. 7.) In determining whether severing the

parental relationship would be detrimental, the court may consider issues ranging from

“the specific features of the child’s relationship with the parent and the harm that would

come from losing those specific features to a higher-level conclusion of how harmful in

total that loss would be.” (Caden C., at p. 640.) The court must also assess “how a

prospective adoptive placement may offset and even counterbalance those harms,” and in

that regard the court may consider “findings ranging from specific benefits related to the

child’s specific characteristics up to a higher-level conclusion about the benefit of

adoption all told.” (Ibid.)

       The trial court found and it is undisputed that mother maintained regular visitation

and contact with N.D., and the contacts were loving. We agree that these finding are

supported by substantial evidence. Assuming for the sake of argument that N.D. would

benefit from continuing his relationship with mother, we analyze whether N.D. shared

such a “substantial, positive attachment” to mother that the harm in severing the parental




                                             18
relationship would “outweigh[] ‘the security and the sense of belonging a new family

would confer.’” (Caden C., supra, 11 Cal.5th at pp. 636, 633.)

       The juvenile court did not abuse its discretion by determining that any benefits

derived from N.D.’s relationship with mother did not outweigh the benefit of stability

through adoption. The record reflects that N.D. enjoyed visiting with mother and loved

mother. According to mother, N.D. cried when it was time to say goodbye to mother and

did not understand why he could not stay with her. That evidence shows that mother

shared an emotional bond with N.D. and that he enjoyed visiting with mother. But “[a]

parent must show more than frequent and loving contact or pleasant visits.” (In re C.F.

(2011) 193 Cal.App.4th 549, 555 (C.F.).) Contrary to mother’s suggestion, there was no

evidence that the relationship was so significant as to outweigh the security and stability

of an adoptive home. (Cf. Caden C., supra, 11 Cal.5th at pp. 633-634 [“When the

relationship with a parent is so important to the child that the security and stability of a

new home wouldn’t outweigh its loss, termination would be ‘detrimental to the child due

to’ the child’s beneficial relationship with a parent”]; id. at p. 635 [when a child has

“‘very strong ties’” with a parent and termination of parental rights “‘is likely to be

harmful to the child, courts should retain parental ties if desired by both the parents and

the child’”].) Although N.D. enjoyed his visits with mother, there was substantial

evidence that he was bonded to paternal great-grandmother, whom he considered a

parental figure. The relationship mother enjoyed with N.D. during their visits is not




                                              19
sufficient to demonstrate that mother and N.D. shared such a substantial, positive

emotional attachment that terminating mother’s parental rights would greatly harm N.D.

       Mother also did not present any evidence that N.D. would be greatly harmed by

severance of the parental relationship, or that the security and stability of a new home

would not outweigh the loss of that relationship. Mother stated that N.D. would cry when

his visits with mother ended and that he would tell her that he wanted to stay with her,

but there was no evidence that N.D. would continue to cry after the visits or that he

otherwise expressed any sadness about not being able to be with her. There also was not

any evidence demonstrating that how N.D. felt when the visits ended otherwise affected

his behavior or general emotional well-being. (Cf. Caden C., supra, 11 Cal.5th at p. 633

[losing the parental relationship might result in “emotional instability and preoccupation

leading to acting out, difficulties in school, insomnia, anxiety, or depression”].) On the

contrary, the evidence demonstrates that N.D. was thriving and well-adjusted in his

placement with paternal great-grandmother, with whom he had lived since he was one

month old.2

2      Mother’s reliance on In re S.B. (2008) 164 Cal.App.4th 289 (S.B.), In re E.T.
(2018) 31 Cal.App.5th 68 (E.T.), and In re Scott B. (2010) 188 Cal.App.4th 452 (Scott B.)
is misplaced. In S.B., there was evidence (apart from the parent’s testimony) in the form
of a bonding study and a social worker’s opinion that termination of parental rights would
be detrimental. (S.B., supra, at p. 295; see also C.F., supra, 193 Cal.App.4th at pp. 558-
559 [same appellate court observing that “S.B. is confined to its extraordinary facts”];
Seiser & Kumli, Cal. Juvenile Courts Practice and Procedure (2021) § 2.171[5][i][C],
p. 2-694 [S.B. should be viewed as a “the result of a very unique factual situation”].)
Similarly, in Scott B., the social worker opined that terminating parental rights would
cause detriment to the child, who was 11 years old and was removed when he was nine
years old. (Scott B., supra, at p. 471.) Finally, in E.T., there was evidence that the


                                             20
          In challenging the juvenile court’s decision not to apply the parental bond

exception, mother argues that the court failed to take into account “all of the unique

circumstances of the situation,” including the purported unsuitability of paternal great-

grandmother to be N.D.’s adoptive parent because of her age and alleged health issues.

The argument lacks merit. The only health issue of paternal great-grandmother’s that

mother identified in her testimony and in her section 388 petition is that paternal great-

grandmother was experiencing problems with her eyesight. CFS did not report that

paternal great-grandmother was having any issues with her vision and otherwise reported

that all of her medical conditions were controlled by medication. Moreover, CFS was

aware of paternal great-grandmother’s age and nevertheless recommended that it was in

N.D.’s best interest to remain with paternal great-grandmother. It was well within the

juvenile court’s discretion to discredit mother’s unsubstantiated allegations about paternal

great-grandmother’s health and to credit CFS’s determination that it was in N.D.’s best

interest to live with paternal great-grandmother given her age and known health issues.

          For all of these reasons, we conclude that the juvenile court did not abuse its

discretion by concluding that the benefit N.D. would receive from adoption was not

outweighed by any detriment N.D. might suffer from the termination of mother’s parental

rights.




mother had gained significant insight through participation in services, and there was no
evidence that she minimized or lied about the trauma that led to her children’s removal.
(E.T., supra, at pp. 77-78.)

                                                21
                                        DISPOSITION

      The May 14, 2021, order denying mother’s section 388 petition is affirmed. The

May 27, 2021, order terminating mother’s parental rights to N.D. is affirmed.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                              MENETREZ
                                                                                       J.


We concur:

McKINSTER
               Acting P. J.

FIELDS
                          J.




                                           22